DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 06/19/2020 wherein claims 1 – 9 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

Claim Objection
Applicant Asserts:  Claim 6 is objected to because of the following informalities:  Claim 6 appears to include an incomplete limitation and does not end with a period.  Appropriate correction is required.Examiner Response:  The Examiner thanks applicant representative for the corrections.

Claim Rejections – 35 U.S.C. § 112
Applicant Asserts:  On page 2 of the Office Action, claim 7 is rejected under 35 U.S.C § 112, second paragraph with respect to the limitation "signal security signal.” To expedite prosecution and without conceding to the Examiner’s rejections, Applicant has amended claim 7 to recite "security signal", antecedent basis for which is in claim 6. Accordingly, the claims distinctly claim the subject matter which the Applicant regards as the invention, and withdrawal of this rejection is respectfully requested.Examiner Response:  The Examiner thanks applicant representative for removing the reader from having to contemplate other types of security signals since no other signals were claimed.
Claim Rejections – 35 U.S.C. § 103
Applicant Asserts:  Levin's access codes all must have the same "machine code instruction format” - it is whatever machine code instruction format that is executable by Levin's processor such that that processor can read the cades.Examiner Response:  The Examiner disagrees with Applicant assertion that the prior art of record Levin access codes all must have the same format.  Applicant argues that Levin must have the same format because there would be no way to parse the code elements to identify format type.  Machine code is a combination of zeros and ones.  The processor can read the machine code but not be able to execute the machine code due to various reasons, which, in this case is a format restriction.  Consider Levin at:
[0132] As yet another example, code verification module 418 can identify a code format rule that specifies a format that valid codes are to have. To illustrate, the code format rule may identify a number of elements that are to be included in the code or a pattern that is to be present in the code. Code verification module 418 can then determine that a code is not valid if it does not conform to the format.

[0142] The message processing can include classifying the message and routing it to the appropriate module. To illustrate, the message can be classified as a request for resource access or for an access-enabling code, an update message or an indication that a code has been redeemed or verified. The message processing module can further convert a message or command into a format that can interoperate with a target module.
Here, in both cases, Levin discloses different format options since at ‘132, format rules specify a format and associated valid codes whereas at ‘142 Levin can reformat a message based on its target.  Therefore, Levin does not have to have the same access code format.
Applicant Asserts: Additionally, Levin does not disclose or suggest “generating second machine code specifying the first program code, as required by claim 1. 
Examiner Response:  The Examiner maintains the original rejection of Levin at [0199] since a second code is generated based o the first code.

Applicant Asserts: However, even if the OA reads Levin in this manner, Levin could not be reasonably read onto claim 9, which requires generation of "the second machine code while executing the first code" and determining "that the first machine code specified an identical set of processor operations as the second machine code; and executing the first machine code." (Emphasis added). Applicant respectfully submit that Levin's first access code and a second access code cannot reasonably be read to correspond to identical processor instructions, as claimed.
Examiner Response:  The Examiner disagrees with Applicant assertion that Levin does not teach the limitation of Claim 9 because Levin at [0081] teaches a data duplicator provides for the generating of second machine code.  As such, the Examiner maintains the rejection as the current location of Levin.

Claim 9 -  Oh
Applicant Asserts:  The OA, citing paragraph [0038] of Oh, argues that the reference discloses "determine, in response to a first request to execute the first machine code, that the first machine code corresponds to a set of processor operations equivalent the second machine code" as previously claimed. The OA argues that it would have been obvious to incorporate the teachings from Oh with Levin to achieve "an improved access management system, namely, an access system that would positively benefit from pattern matching technique provided by Oh." Applicant respectfully disagrees. If, as the OA seems to suggest, the "first machine code" of the claim is Levin's "first access code", and the "second machine code" of the claims is a "second access code", for the reasons set forth above, these always correspond to different processor operations. This is because, again, Levin's second access code contains indicia of the second user so that access is granted to the second user rather than the first. Oh is disclosing making a copy of a region code and comparing it to another copy on a disk. If Oh was incorporated into Levin in the manner suggested by the OA, the result would be Levin's second access code being the same as its first access code, which would be contrary to Levin's intended purpose and would render Levin's system inoperable. Accordingly, there is no motivation to combine the references in the manner suggested in the OA.
Examiner Response:  The Examiner appreciates applicant representative view that OH appears to be non-obvious to the scope and intent of Levin.  OH was introduced to solve the problem of in response to execute a first set of code, determining that it is equalivent to a second set of code.  The cardinality does not matter here as Levin establishes his intent but is silent on processor operations equivalent to the second machine code.  The processing logic in OH is what is obvious because a broad and reasonable interpretation of claim 1 limitation (determine,
in response to a first request to execute the first machine code, that the first machine code corresponds to a set of processor operations equivalent to the second machine code) cites a request is honored if equalivent code is matched.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner finds new matter in the feature “alternatively execute” since there is no mention of a processor in possession of an option to execute either format without to be configured into that format in the originally filed disclosure.  The reason is that the processor is configured in a first configuration specific for that code, and that same processor would be configured in a second configuration specific to the second code.  Applicant amends where it can be interpreted that a processor is capable of alternatively executing one machine code format instead of another machine code format but the claim limitations clearly indicate that the processor has to be in a particular (first or second) configuration in order to execute the code which does not present an option to the processor. 

Claim 1 is further rejected for the amendment wherein the configuration management circuitry is configured to cause the processor to: ... execute, in a first configuration, instructions specified according to a first machine code instruction format and be unable to execute instructions specified according to a second machine code instruction format.  The Examiner cannot find support for the first portion of this claim limitation. The instant specification does not appear to teach the amended feature of executing instructions in a first configuration that is formatted in accordance to a first format.  At instant location [0033], and illustrated in instant Figure 2, method step 214 “the system may resume operations of the processing circuitry in the second configuration. At step 216, the system may execute the second program code in place of the first program code”.  There is no teaching that the system executes instructions according to a first machine code in a first configuration and therefore constitutes new matter. Claims 2-9 ultimately depend from independent Claim 1 and are likewise rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin; Samuel et al, US 20190121997 A1, hereafter referred to as Levin in view of OH; Sungbo US 20190377480 A1, hereafter referred to as OH.

           As to claim 1, Levin teaches a computing system - Levin [0010] FIG. 1 depicts a block diagram of an embodiment of a resource access-facilitating interaction system.  Here, the claimed ‘computing system’ is taught by Levin as ‘resource access-facilitating interaction system’), comprising:
           a processor configured to alternatively execute machine code instructions specified according to at least two machine code instruction formats, the processor including configuration management circuitry configured to control a machine code configuration of the processor; and a memory coupled to the processor – Levin [0038] … access management system 185 communicates with one or more intermediate systems 150, each of which may be controlled by a different entity as compared to an entity controlling access management system 185 access management system 185 may assign access rights to intermediate systems 150 (e.g., upon acceptance of terms). Intermediate system 150 can then collect data pertaining to the assigned access rights and/or a corresponding event, can format and/or edit the data, generate a notification of availability of the access rights that includes the formatted and/or edited data and facilitate presentation of the notification at a mobile device 110.  Here, the claimed ‘alternatively execute’ is taught by Levin as ‘format and/or edit‘ because the system performs or executes these operations in different formats.  The claimed ‘processor’ and ‘configuration management circuity’ is taught by Levin as ‘access management system 185’.  The claimed ‘machine code instruction formats’ is taught by Levin as ‘assigned access rights’ since the machine code represents access rights having different formats per Levin code verification module [0129 and 0200]. The claimed ‘memory coupled’ is taught by Levin as ‘intermediate system 150’ because system 150 collects data is coupled to access management system 185 as depicted in Figure 1);
        wherein the configuration management circuitry is configured to cause the processor to: 
                  execute, in a first configuration, instructions specified according to a first machine code instruction format and be unable to execute ;
                  execute, in a second configuration, instructions specified according to the second machine code instruction format and be unable to execute  Levin [0129]  code verification module 418 (e.g., at a user device or client device) can analyze data to determine whether an access-enabling code is generally valid and/or valid for a particular circumstance. The access-enabling code can include one that is received at or detected by device 400. The analysis can include, for example, determining whether all or part of the access-enabling code matches one stored in access-enabling code data store 430 or part thereof, whether the access-enabling code has previously been applied, whether all or part of the access-enabling code is consistent with itself or other information (e.g., one or more particular resource specifications, a current time and/or a detected location) as determined based on a consistency analysis and/or whether all or part of the access-enabling code has an acceptable format. Here, the claimed ‘execute’ is taught by Levin as ‘analyze data’ whereas the claimed ‘first time and second time’ is taught by Levin as ‘current time’ because each instance represents a query/request denoted by time.  The claimed ‘machine code instruction format’ is taught by Levin as ‘access-enabling code’ which represent access rights to the resource.  The claimed ‘reject instructions’ is taught by Levin as ‘consistent with…specifications’ because if the code must be in an acceptable format); and wherein the computing system is configured to:    
            receive first machine code specifying first program code according to the first machine code instruction format – Levin [0185] At block 1005, the access management system may receive a first communication from a first user device associated with a first user. In some embodiments, the first communication can be a message transmitted from the first user device to the access management system. For example, the message may include data representing a request to retrieve access data associated with the first user. The access data may correspond to one or more access rights.  Here, the claimed ‘first time and second time’ is taught by Levin as ‘current time’ because each instance represents a query/request denoted by time.  The claimed ‘first machine code’ is taught by Levin as ‘access data’ as per Levin 0129 and 0200 teaches the access data can be machine code);
            generate second machine code specifying the first program code according to the second machine code instruction format and store the second machine code in the memory – Levin [0199] At block 1055, the access management system can transform the first access code corresponding to the access right into a second access code….transforming the first access code into the second access code facilitates completion of the transfer of the access right from the first user device to the second user device);
            determine, in response to a first request to execute the first machine code, that the first machine code corresponds to a set of processor operations equivalent to processor operations to which the second machine code corresponds – Levin [0199] … After transformation of the first access code into the second access code, the access right may correspond to the second access code and not the first access code); and execute the first machine code – Levin [0199] … after transformation of the first access code into the second access code, the access right can facilitate entry to the spatial area for the second user, and not for the first user.  Here, the claimed ‘equivalent’ is taught by Levin as ‘transformation’. LEVIN SUGGESTS determine, in response to a first request to execute the first machine code, that the first machine code corresponds to a set of processor operations equivalent to processor operations to which the second machine code corresponds, HOWEVER IN AN ART WITH THE SAME PARTICULAR PROBLEM TO BE SOLVED OH TEACHES determine, in response to a first request to execute the first machine code, that the first machine code corresponds to a set of processor operations equivalent to processor operations to which the second machine code corresponds - OH [0038] execute a second OS configured to perform second operations, the second OS configured to provide higher security than the first OS; only read the first code from the first storage at a first time and store the read first code in the secured area of the second storage as second code during the execution of the second OS; read the first code from the first storage at a second time; compare the first code read at the second time with the second code retrieved from the secured area of the second storage; and stop operation of the electronic device based on a determination that the first code read at the second time does not match the second code. Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by OH to the Access Management System of Levine would have yielded predicable results and resulted in an improved access management system, namely, an access system that would positively benefit from pattern matching technique provided by OH).
 
             As to claim 2, the combination of Levin and OH teaches the computing system of claim 1, wherein the computing system is further configured to: determine, in response to a second request to execute the first machine code, that the first machine code does not correspond to a set of processor operations equivalent to processor operations to which the second machine code corresponds; and prevent execution of the first machine code – Levin [0202] ….  access management system can compare the device identifier of the third user device with the portion of the second access code that represents the device identifier of the second user device to determine whether a match exists. If no match exits, entry to the spatial area for a third user operating the third user device can be prevented. Here, the claimed ‘corresponds’ is taught by Levin as ‘match exists’ which refers to similar operations such as comparative analysis for user/machine identifiers).

            As to claim 3, the combination of Levin and OH teaches the computing system of claim 2, wherein the configuration circuitry is further configured to: receive a signal indicating that the first machine code does not specify a set of processor operations equivalent to the second machine code – Levin [0029]  unauthorized transfer of the second access code (e.g., to an unauthorized third electronic device) can be prevented and security of data transfers can be enhanced by comparing the device identifier included in the second access code with a device identifier of the device being used to display the second access code to determine whether a match exists. If a match does exist, the access management system can facilitate access to resources associated with one or more access rights); and
         reconfigure the processor from the first configuration to the second configuration, in response to receiving that signal, such that, instructions specified according to the first machine code instruction format cannot be executed on the processor and - Levin [0076] The database engine can include a digital asset management (DAM) engine to receive, transform (e.g., annotate, reformat, introduce a schema, etc.) status-update communications, and identify other data (e.g., an identifier of an assigning system and/or a time at which a communication was received) to associate with a status update (e.g., an assignment).  Here, the claimed ‘reconfigure’ is taught by Levin as ‘transform’ whereas the claimed ‘reject/accept’ is taught by Levin as ‘reformat’ because reformatting or changing protocols allows the second machine code to be read).

            As to claim 4, the combination of Levin and OH teaches the computing system of claim 2 wherein the computing system is further configured to: identify a foreign instruction in the first machine code having no equivalent instructions in the second machine code - Levin [0035] …  mobile device 110 may locally retrieve or request (e.g., from an external source) … matches one in an access-enabling code data store and/or has not been previously redeemed. A result of the evaluation can be locally displayed at an evaluating device, can control a device component (e.g., a physical access control module), and/or can be transmitted to another device, such as mobile device 110.  Here, the claimed ‘foreign instruction’ is taught by Levin as ‘external source’); cease execution of the first machine code at a first location before execution of the foreign instruction; and begin execution of the second machine code at a location in the second machine code equivalent to the first location - Levin [0039] A resource can include one managed or provided by a client, such as a performing entity or an entity operating a venue. A mobile device 110 can transmit data corresponding to the access right (e.g., an access-enabling code) to a client device upon, for example, detecting the client device, detecting that a location of the mobile device 110 is within a prescribed geographical region, or detecting particular input. The receiving client device may include, for example, a client agent device 170 operated at an entrance of a defined geographical location or a client register 160 that includes or is attached to a locking turnstile).

              As to claim 5, the combination of Levin and OH teaches the computing system of claim 3, wherein the configuration circuitry is further configured to: generate third machine code specifying first program code according to the first machine code instruction format by translating the second machine code according to the first machine code instruction format - Levin [0076] The database engine can include a digital asset management (DAM) engine to receive, transform (e.g., annotate, reformat, introduce a schema, etc.) status-update communications, and identify other data). Here, claimed ‘translating’ is taught by Levin as ‘transform/reformat’), and storing the third machine code in the memory in place of the first machine code - Levin [0076] … Therefore, the DAM engine can be configured to prepare storage-update tasks so as to cause a maintained data store to reflect a recent data change. Here, the claimed ‘storing’ is taught by Levin as ‘maintained data store’ whereas the claimed ‘reject/accept’ is taught by Levin as ‘reformat’ because reformatting or changing protocols allows the second machine code to be read).

             As to claim 6, the combination of Levin and OH teaches the computing system of claim 1, wherein: when the processor is configured to execute instructions specified according to the first machine code instruction format – Levin [0038] access management system 185 may assign access rights to intermediate systems 150 (e.g., upon acceptance of terms). Intermediate system 150 can then collect data pertaining to the assigned access rights and/or a corresponding event, can format and/or edit the data, generate a notification of availability of the access rights that includes the formatted and/or edited data and facilitate presentation of the notification at a mobile device 110), the configuration circuitry is configured to:
        reconfigure the processor, in response to receiving a security signal,  - Levin [0076] The database engine can include a digital asset management (DAM) engine to receive, transform (e.g., annotate, reformat, introduce a schema, etc.) status-update communications, and identify other data (e.g., an identifier of an assigning system and/or a time at which a communication was received) to associate with a status update (e.g., an assignment).  Here, the claimed ‘security signal’ is taught by Levin as ‘status-update communications’.  The claimed ‘reconfigure’ is taught by Levin as ‘transform’ whereas the claimed ‘reject/accept’ is taught by Levin as ‘reformat’ because reformatting or changing protocols allows the second machine code to be read), the configuration circuitry is configured to:
          reconfigure the processor, in response to receiving the security signal, such that  - Levin [0076] The database engine can include a digital asset management (DAM) engine to receive, transform (e.g., annotate, reformat, introduce a schema, etc.) status-update communications, and identify other data (e.g., an identifier of an assigning system and/or a time at which a communication was received) to associate with a status update (e.g., an assignment).

            As to claim 8, the combination of Levin and OH teaches the computing system of claim 6, wherein system is configured to repeatedly generate the security signal at either of a random interval and a predetermined interval – Levin [0122] … request management engine 512 can itself select from amongst matching access rights based on a defined criterion (e.g., best summed or averaged access-right ranking, pseudo-random selection, or a selection technique identified based on user input).

             As to claim 9, the combination of Levin and OH teaches the computing system of claim 1 wherein the computing system is further configured to: generate the second machine code while executing the first machine code. determine, in response to a first request to execute the first machine code, that the first machine code specifies an identical set of processor operations as the second machine code – Levin [0081] A data duplicator can be configured to read stored data and generate one or more write commands so as to store the data at a different data store. A controller can manage transmitting write commands appropriately so as to facilitate storing replicated data at identified data stores. Further, a controller can manage data stores, such as a distributed memory or distributed shared memory, to ensure that a currently active set of data stores includes a target number of replications of data.; and execute the first machine code).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin and OH, in view of Gupta; Lokesh M., US 20190318091 A1, hereafter referred to as Gupta.

                 As to claim 7, the combination of Levin and OH teaches the computing system of claim 6.  THE COMBINATION OF LEVIN AND OH DO NOT TEACH wherein the security signal indicates an attempted code injection attack directed toward to the computing system HOWEVER IN AN ART DIRECTED TO THE SAME PARTICULAR PROBLEM GUPTA TEACHES wherein the security signal indicates an attempted code injection attack directed toward to the computing system – Gupta  [0042] The memory 104 includes trap code 124 that is injected into the path of speculative execution of the application code 112. The trap code 124 is intended to allocate trap addresses or trap data 128 that would not be accessed by the application program 114, and would likely be accessed by a malicious program seeking to access data to steal, such as in a side-channel attack, or accessed as a result of a bug in a legitimate program.  To provide the access management system of  Levin an ability to protect against side channel attacks would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the teachings of Gupta, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (cache to trap data) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the trap data cache used in Gupta would allow the access management system of Levin the benefit of trapping fault injections such as side channel attacks provided by Gupta).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        10/10/2022

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491